Title: Edmund Bacon to Thomas Jefferson, 30 June 1819
From: Bacon, Edmund
To: Jefferson, Thomas


          
            Sir.
             June 30. 1819—
          
          It appears that your statement of our accts are correct. I have not compared it with my own but my Idea is that nothing is rong only that instead of calculateing them  the time of this yeare to end on the first of sepr it may be carried to the 10 day of that month as I am shore that I cannot set off sooner than probably the middle of the month tho it would be very important that I should set out sooner.
          The time that I was absent last fall is thus I set out on the 13th day of August and took place at home on the 19th day of sepr
          
            I am Yours
             E: Bacon
          
        